Exhibit 10.1
 

 
[Date]
 
Form of Incentive Stock Option Agreement
Under the Third Century Bancorp Stock Option Plan
 
[Name of Optionee:]
 
You are hereby granted the option to purchase a total of ________ shares of the
Common Stock, without par value (“Common Stock”), of Third Century Bancorp (the
“Holding Company”) over the next ten years pursuant to the Holding Company’s
Stock Option Plan (the “Plan”), on the following terms and conditions:
 
1.  The purchase price of the shares of Common Stock subject to this option is
$___________ per share. You must pay this purchase price in cash at the time
this option is exercised; provided, however that, with the approval of the
Holding Company’s Stock Compensation Committee (the “Committee”), beginning on
and after June 30, 2007, you may exercise your option by tendering to the
Holding Company whole shares of the Holding Company’s Common Stock owned by you,
or any combination of whole shares of the Holding Company’s Common Stock owned
by you and cash, having a fair market value equal to the cash exercise price of
the shares with respect to which the option is exercised by you. For this
purpose, any shares so tendered shall be deemed to have a fair market value
equal to the mean between the highest and lowest quoted selling prices for the
shares on the date of exercise of the option (or if there were no sales on such
date the weighted average of the means between the highest and lowest quoted
selling prices on the nearest date before and the nearest date after the date of
exercise of the option), as reported in The Wall Street Journal or a similar
publication selected by the Committee. To exercise this option, you must send
written notice to the Holding Company’s Secretary at the address noted in
Section 12 hereof. Such notice shall state the number of shares in respect of
which the option is being exercised, shall identify the option exercised as an
incentive stock option, and shall be signed by the person or persons so
exercising the option. Such notice shall be accompanied by payment of the full
cash option price for such shares or, if the Committee has authorized the use of
the stock swap feature provided for above, such notice shall be followed as soon
as practicable by the delivery of the option price for such shares. Certificates
evidencing shares of Common Stock will not be delivered to you until payment has
been made. Under certain circumstances, the Plan permits you to deliver a notice
to your broker to deliver the cash to the Holding Company upon the receipt of
such cash from the sale of Holding Company Common Stock. Contact the Secretary
of the Holding Company for further information about this procedure if you are
interested in it.
 
2.  The term of this option (the “Option Term”) shall be for a period of ten
years from the date of this letter, subject to earlier termination as provided
in paragraphs 3 and 4 hereof. The option may be exercised at any time, or from
time to time, in whole or in part, until the Option Term expires, but in no case
may fewer than 100 such shares be purchased at any one time, except to purchase
a residue of fewer than 100 shares.
 
 
-1-

--------------------------------------------------------------------------------


 
3.  If you cease to be an employee of the Holding Company or any of its
subsidiaries for any reason other than retirement, permanent and total
disability, or death, this option shall terminate [30 days after your
termination of employment]. If your employment by the Holding Company or any of
its subsidiaries is terminated by reason of retirement (which means such
termination of employment as shall entitle you to early or normal retirement
benefits under any then existing pension plan of the Holding Company or one of
its subsidiaries), you may exercise this option to the extent it was exercisable
at the date of your retirement in whole or in part within three years after such
retirement, but not later than the date upon which this option would otherwise
expire; provided, however, that if you are a director or a director emeritus of
the Holding Company at the time of your retirement, the option shall continue to
vest while you serve as director or director emeritus and you may exercise this
option in whole or in part until the later of (a) three years after your date of
retirement or (b) six months after your service as a director and/or director
emeritus of the Holding Company terminates, but not later than the date upon
which this option would otherwise expire. If you cease to be an employee of the
Holding Company or any of its subsidiaries because of your permanent and total
disability, you may exercise this option in whole or in part at any time within
one year after such termination of employment by reason of such disability, but
not later than the date upon which this option would otherwise expire.
 
4.  If you die while employed by the Holding Company or any of its subsidiaries,
within three years after the termination of your employment because of
retirement (or, if later, six months following your termination of service as a
director or director emeritus of the Holding Company), or within one year after
the termination of your employment because of permanent and total disability,
this option may be exercised in whole or in part by your executor,
administrator, or estate beneficiaries at any time within one (1) year after the
date of your death but not later than the date upon which this option would
otherwise expire.
 
5.  This option is non-transferable otherwise than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order. It
may be exercised only by you or your guardian, if any, or, if you die, by your
executor, administrator, or beneficiaries of your estate who are entitled to
your option.
 
6.  All rights to exercise this option will expire, in any event, ten years from
the date of this letter.
 
7.  Certificates evidencing shares issued upon exercise of this option may bear
a legend setting forth among other things such restrictions on the disposition
or transfer of the shares of the Holding Company as the Holding Company may deem
consistent with applicable federal and state laws.
 
8.  Nothing in this option shall restrict the right of the Holding Company or
its subsidiaries to terminate your employment at any time with or without cause.
 
9.  This option is subject to all the terms, provisions and conditions of the
Plan, which is incorporated herein by reference, and to such regulations as may
from time to time be adopted by the Committee. A copy of the Plan has been
furnished to you and an additional copy may be obtained from the Holding
Company. In the event of any conflict between the provisions of the Plan and the
provisions of this letter, the terms, conditions and provisions of the Plan
shall control, and this letter shall be deemed to be modified accordingly.
 
 
-2-

--------------------------------------------------------------------------------


 
10.  This Stock Option Agreement is intended to grant an option which meets all
of the requirements of incentive stock options as defined in Section 422A of the
Internal Revenue Code. Subject to and upon the terms, conditions and provisions
of the Plan, each and every provision of this Agreement shall be administered,
construed and interpreted so that the option granted herein shall so qualify as
an incentive stock option. Each provision of this Stock Option Agreement which
would prevent this option from qualifying as an incentive stock option, if any,
shall be void.
 
11.  You agree to advise the Holding Company immediately upon any sale or
transfer of any shares of Common Stock received upon exercise of this option to
the extent such sale or transfer takes place prior to the later of (a) two years
from the date of grant or (b) one year from the date of exercise of this option.
 
12.  All notices by you to the Holding Company and your exercise of the option
herein granted, shall be addressed to Third Century Bancorp, 80 East Jefferson
Street, Franklin, Indiana 46131, Attention: Secretary, or such other address as
the Holding Company may, from time to time, specify.
 
13.  This option may not be exercised until the Holding Company has been advised
by counsel that all other applicable legal requirements have been met.
 
 

 
Very truly yours,
 
 
THIRD CENTURY BANCORP
 
       
By:
 
     
Robert D. Heuchan, President and
Chief Executive Officer
 



 
Accepted on the date above written:
 
_______________________________
[Name of Optionee]
 
 
-3-